Citation Nr: 0515765	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
service-connected lumbar degenerative disc disease and 
degenerative joint disease, status post laminectomy, with 
chronic low back pain.  

2.  Entitlement to a disability rating in excess of 20 
percent for the service-connected radiculopathy, left lower 
extremity, secondary to the service-connected low back 
disability.  

3.  Entitlement to a disability rating in excess of 20 
percent for the service-connected radiculopathy, right lower 
extremity, secondary to the service-connected low back 
disability.  

4.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967, and from April 1967 to April 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the RO.  

In a December 2002 Decision Review Officer decision, the 
rating for the service-connected low back disability was 
increased to 40 percent, effective on January 26, 2001.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge sitting at the RO in July 
2003.  A transcript of that hearing is of record.  

The Board remanded the case to the RO in January 2004 for 
further development of the record.  At that time, the Board 
referred the claim for the assignment of a TDIU rating to the 
RO for appropriate action.  

In the October 2004 rating decision, the RO granted service 
connection for radiculopathy of the left lower extremity and 
right lower extremity, secondary to the service-connected 
back disability, and assigned a separate 20 percent rating 
for each.  

Since the veteran is presumed to be seeking the highest 
possible rating available under the rating schedule, his 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  

As will be explained in the REMAND portion of this document, 
the Board has now undertaken to formally address the issue of 
increased compensation based on the assignment of a TDIU 
rating as reflected on the preceding page.  This matter is 
being remanding to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

VA will notify the veteran of the further action that is 
required on his part in connection with this matter.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Prior to September 23, 2002, the service-connected back 
disability was shown to be manifested by no more than severe 
limitation of motion or functional loss due to pain of the 
lumbar spine; findings of pronounced intervertebral disc 
syndrome were not demonstrated.  

3.  Subsequent to September 23, 2002, the service-connected 
back disability is not shown to have been manifested by 
incapacitating episodes having a total of at least 6 weeks 
during the past 12 months, or unfavorable ankylosis of the 
thoracolumbar spine.  

4.  The service-connected radiculopathy of each lower 
extremity is not shown to be manifested by a neurological 
deficit that is consistent with more than moderate incomplete 
paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for the 
assignment of a rating in excess of 40 percent for the 
service-connected low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.40, 4.45 4.71a including Diagnostic Codes 5292, 5295 
(2002).  

2.  Subsequent to September 23, 2002, the criteria for a 
rating in excess of 40 percent for the service-connected low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.71a including Diagnostic Code 5243 (2004).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected radiculopathy of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a 
including Diagnostic Code 8520 (2004).  

4.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected radiculopathy of the 
right lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.124a including Diagnostic Code 8520 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that notice can be satisfied by a document 
such as a Statement of the Case (SOC), Supplemental Statement 
of the Case (SSOC), or rating decision as long as the 
document informs the claimant of the information and evidence 
necessary to substantiate the claim, indicates which party is 
responsible for obtaining which portion of such information 
and evidence, and requests that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See VAOPGCPREC 7-2004 (2004).  

In the January 2003 SOC and December 2004 SSOC, the RO 
informed the veteran of the evidence necessary to 
substantiate the claim of increased rating for his low back 
disability and radiculopathy of the lower extremities, what 
evidence it would obtain, and what evidence the veteran was 
responsible for obtaining.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in this case 
was provided after the initial decision.  

However, the Pelegrini remedy for delayed notice was the 
subject of a remand for the RO to provide the necessary 
notice.  This remedy was essentially provided by the RO in 
the SOC and SSOC.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 510 3(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In the SOC and SSOC, the RO requested enough information to 
identify and locate existing records to substantiate the 
veteran's claim for increased rating, including the person, 
company, or agency holding the records and the approximate 
time frame covered by the records.  

All relevant evidence has been obtained with regard to the 
veteran's claim.  The veteran's service records are 
associated with the claims folder.  VA has obtained all known 
treatment records, and there are no outstanding records that 
could be relevant to his appeal.  

The veteran also was afforded a QTC examination in April 2002 
and a VA examination in August 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  




Factual Background

The veteran asserts that his back disability warrants a 
higher disability rating than the 40 percent currently 
assigned.  

The veteran was afforded a QTC examination in April 2002.  
The examiner noted the veteran's complaints of severe pain, 
weakness, fatigue and lack of endurance.  The veteran 
reported pain sometimes radiating down both legs and a 
sensation of the right leg going out.  

On examination, the examiner noted that the posture of the 
veteran was abnormal in that he leaned forward to the left.  
The veteran's gait was abnormal in that he limped favoring 
the right side.  The veteran did have limited function of 
standing or walking in that he needed to hold onto the chair 
to stand and that he walked with a limp.

On examination of the lumbar spine, there was evidence of 
pain on motion and the veteran was unable to flex his back.  
There was muscle spasm in the paraspinal area on the lumbar 
spine with weakness.  There was tenderness on the lower 
lumbar region on the right and left.  The straight leg 
raising test was positive on the right side at 30 degrees and 
the left side at 35 degrees. 

The range of motion of the lumbar spine was flexion at 65 
degrees active and with pain; extension at 20 degrees active 
and with pain; right lateral at 40 degrees active and 15 
degrees with pain; left lateral at 30 degrees active and 20 
degrees with pain; right rotation at 30 degrees active and 20 
degrees with pain; and left rotation at 20 degrees active and 
with pain.  

The examiner diagnosed degenerative joint disease of the 
lumbosacral spine.  The subjective factors included constant 
backache.  The objective factors included x-ray findings, 
paraspinal muscle spasm and tenderness of the lumbar area.  
The examiner further noted that the veteran's usual 
occupation as an automobile body repairman was severely 
restricted because it requires him to stand too long and to 
bend.  

The veteran was afforded a VA examination in August 2004.  
The examiner noted the veteran's history and reported his 
current symptoms and complaints.  It was noted that the 
veteran required a lumbar laminectomy in April 2004 due to 
radiculopathy associated with his service-connected low back 
disability.  Both the preoperative and postoperative 
diagnoses were lumbar radiculopathy.  

On examination, the examiner noted that the veteran had an 
abnormal gait, leaning forward slightly and taking small 
steps.  There was obvious pain behavior during the 
examination.  There did not appear to be muscle atrophy of 
the thighs, quads, or the calves.  Sensory examination of the 
lower extremities appeared to be in tact.  

The veteran's lumbar area was tender palpation all through 
the lumbar area and the paraspinal area up to about T12.  
Motion was limited.  

The examiner assessed chronic low back pain secondary to 
degenerative joint disease and disc disease (L4-L5, L5-S1); 
radicular syndrome secondary to disc disease, post 
laminectomy improved; status post laminectomy for disc 
disease and facet disease, lumbar spine; and chronic pain 
syndrome.


Pertinent Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  


Analysis

The veteran is assigned a 40 percent evaluation for 
intervertebral disc syndrome under the provisions of 
Diagnostic Code (DC) 5243, previously DC 5293.  

The Board notes, however, that prior to September 23, 2002, 
the RO rated the veteran under DC 5292 for limitation of 
motion of the lumbar spine, and DC 5295 for lumbosacral 
strain.  

During the pendency of this matter, the rating criteria for 
determining the disability evaluations to be assigned for the 
spine were changed effective on September 23, 2002, and 
September 26, 2003.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable Diagnostic Codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002 (i.e., the effective 
date of the revised regulation).  

Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and, (2) 
whether, for the period on and after September 23, 2002, the 
veteran is entitled to a higher rating under either the new 
criteria.  

It is noted that the effective date of any rating assigned 
under the revised schedular criteria may not be earlier than 
the effective date of that change; the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of change.  VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33,421 (2000).  

Prior to the change in the regulations, under DC 5292, for 
limitation of motion of the lumbar spine, a 20 percent rating 
was assigned for moderate symptoms, and a 40 percent rating 
was assigned for severe symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003).

Prior to the change in the regulations, under DC 5295, for 
lumbosacral strain, a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).   

Prior to the change in the regulations, under DC 5293, for 
intervertebral disc syndrome, a 60 percent rating is assigned 
for pronounced impairment with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  A 40 percent rating is 
assigned for severe impairment with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003).  

Under the revised criteria, intervertebral disc syndrome will 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2004).  

Under the General Rating Formula, a 40 percent rating is 
warranted if the medical evidence shows unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees, or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, effective September 26, 2003. 

For intervertebral disc syndrome, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1) provides that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective on 
September 23, 2002.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 
degrees; left and right lateral flexion are 0 to 30 degrees; 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The combined normal range of 
motion of the thoracolumbar spine is 240 degrees.  

Under the old criteria, the veteran is receiving the maximum 
rating under DC 5292.  The limitation of motion for the 
veteran's lumbar spine is moderate.  Due to functional 
impairment due to pain that the QTC examiner noted in the 
April 2002 examination; however, the RO equated the veteran's 
limitation of motion to severe.  That gave the veteran a 40 
percent rating for his back disability.  

Under the new criteria, the veteran does not have unfavorable 
ankylosis of the entire thoracolumbar spine, which would 
entitle him to a 50 percent rating.  Nor does the veteran 
have incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, which would entitle 
him to a 60 percent rating.  

The veteran does, however, have neurological abnormalities 
associated with his service-connected low back disability.  
The veteran has been diagnosed with radicular syndrome, 
secondary to his disc disease.  Under the criteria, these 
abnormalities can be rated separately.  

Under DC 8520 for rating impairment of the sciatic nerve, a 
20 percent rating is assigned for moderate incomplete 
paralysis with marked muscular atrophy.  A 40 percent rating 
is assigned for moderately severe incomplete paralysis with 
marked muscular atrophy.  

A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
is warranted for complete paralysis of the sciatic nerve 
wherein the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or loss.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  

The veteran's radiculopathy of his lower extremities is not 
manifested by findings reflective of more than moderate 
incomplete paralysis.  The August 2004 VA examiner stated 
that there did not appear to be muscle atrophy of the thighs, 
quads, or the calves.  Sensory examination of the lower 
extremities appeared to be in tact.  

The old and new rating criteria have been considered.  The 
Board finds that the evidence does not meet the criteria for 
an evaluation in excess of 40 percent for the service-
connected low back disability under either the old or the 
revised regulations, or 20 percent for the separately rated 
radiculopathy for each lower extremity.  



ORDER

An increased rating in excess of 40 percent for the service-
connected lumbar degenerative disc disease and degenerative 
joint disease, status post laminectomy, with chronic low back 
pain, is denied.  

An increased rating in excess of 20 percent for the service -
connected radiculopathy of the left lower extremity, 
secondary to the service-connected low back disability, is 
denied.  

An increased disability rating in excess of 20 percent for 
the service-connected radiculopathy of the right lower 
extremity, secondary to the service-connected low back 
disability, is denied.  




REMAND

In a July 2003 statement from the veteran's representative, 
the issue of TDIU was raised.  The RO did not adjudicate that 
issue.  

In the October 2004 SSOC, the RO assigned a temporary total 
rating for his service-connected low back disability from 
April 28, 2004, to May 31, 2004, and separate 20 percent 
ratings for radiculopathy of each lower extremity.  His 
combined rating is now 60 percent with consideration of the 
bilateral factor. 

The veteran was notified of this decision, and in an undated 
correspondence from his representative, the issue of 
entitlement to TDIU was again raised, based on the October 
2004 rating decision.  

Accordingly, under 38 C.F.R. § 19.31, the Board is obligated 
to remand this issue to the RO for appropriate action and 
development for the purpose of appellate review.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following action:

The RO should undertake appropriate 
action to adjudicate the issue of 
entitlement to a TDIU rating, including 
the issuance of a Statement of the Case 
and notification of the veteran's 
appellate rights, if indicated.  38 
C.F.R. § 19.26 (2004).  The veteran and 
his representative are reminded that to 
vest the Board with jurisdiction over 
these issues, a timely appeal must be 
perfected in any benefit sought with 
respect to this matter is denied.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of  2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	STEPHEN L. WILKINS	
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


